975 So.2d 1287 (2008)
Arturo VASQUEZ, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-4627.
District Court of Appeal of Florida, Fourth District.
March 19, 2008.
Carey Haughwout, Public Defender, and Anthony Calvello, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Mitchell A. Egber, Assistant Attorney General, West Palm Beach, for appellee.
*1288 PER CURIAM.
Affirmed. See Moore v. State, 418 So.2d 435 (Fla. 3d DCA 1982).
SHAHOOD, C.J., POLEN and MAY, JJ., concur.